UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6060


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HAISSAM NASHAR, a/k/a Sam,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:06-cr-00084-RLV-1; 3:10-cv-00092-RLV)


Submitted:   April 26, 2012                    Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Haissam Nashar, Appellant Pro Se. Kenneth Michel Smith, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Haissam Nashar seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp.

2011) motion.           The order is not appealable unless a circuit

justice   or     judge    issues   a   certificate       of   appealability.      28

U.S.C. § 2253(c)(1)(B) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable    jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.   Cockrell,     537   U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                       Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Nashar has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3